DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  No new Information Disclosure Statement (IDS) has been filed since 07 April 2021, the date of the Applicant’s most recent response. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 April 2021 has been entered.
	
				Status of Claims
Applicant’s amendments and arguments have been fully considered.  Claims 1, 2, 8, 14-15 and 20 have been amended.  Claims 21-23 have been cancelled.  Claims 24-26 are newly added.  Claims 1-4, 6, 8-20, and 24-26 are presented for examination of which Claims 1, 8 and 14 are the only independent claims.  Action on the merits follow: 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6, 8-20, and 24-26 and are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Analysis:
Step 1: Claims  1-4, 6, 8-20, and 24-26  are  all  directed  to  a  statutory  category  (e.g.,  a  process,  machine,  manufacture,  or composition of matter).  Claims 1-4, 6, 8-13 and 24-25 are directed to a machine, and claims 14-20 and 26 are directed to a product of manufacture.  The answer is YES.

Step 2A:  Claims 1-4, 6, 8-13 and 24-25 recite a system directed to an abstract idea for “providing a food delivery service and insurance system”, (Spec ¶¶ [0005] and [0006]).  Thus, the process of providing a food delivery service, a particular organizing of a human activity, is a fundamental economic practice, and as such, is an abstract idea.  The answer is YES.

Step 2A.1:  In the instant application, relevant to the identification of the abstract idea, Claim 1, as representative, recites, “receiving a food delivery request”, “receiving a set of historical information about the food orderer to fulfill the food delivery request”, “receiving a set of historical information about a set of potential delivery agents to fulfill the food delivery request”, “authenticating, by the application program executing on the calculating and determining a prioritized ranking of the set of potential delivery agents capable of fulfilling the food delivery”, “determining a list of potential delivery agents”,  “determining a residence address of the person ordering food”, “determining and selecting a delivery agent from the set of potential delivery agents by analyzing the prioritized ranking”, “sending the delivery request to the delivery agent”,  “determining and selecting a safe route based on the prioritized ranking” and “communicating and transferring the safe route to the delivery agent”.  
These steps represent a series of communication and data transfer  for the purpose of “using food delivery service processing network to determine appropriate delivery agents based upon a series of input data, which is a fundamental economic activity and falls under the grouping of certain methods of organizing human activity.  Therefore the claims recite an abstract idea.  
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation for commercial or legal interactions, marketing or sales activities or behaviors; business relations, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The answer is YES.

Step 2A.2:  This judicial exception is not integrated into a practical application.  The additional elements recited include one or more “delivery server” for processing data inputs, “application program” to execute an input/output interface on a mobile device, “restaurant server” to communicate with the delivery server and the mobile device application   and an “insurance server” for accessing previous accident and claim data.
The servers are recited at a high level of generality (i.e. as a general purpose processor that performs generic computer functions of receiving data and performing communications regarding transaction data).  The application program is also recited at a high level of generality (to allow mobile access to data) and such these amount to no more than data collection and retrieval tools to carry out mere instructions for applying the exception using a generic computer component.
None of the additional elements integrate the abstract idea into a practical application because the claimed features of these additional elements are merely applying the abstract idea to being carried out on a general purpose computing system.  Therefore, the claim is directed to an abstract idea. The answer is YES.

Step 2B:  The claim does not include additional elements that amount to significantly more than the judicial exception because the additional elements 
The “delivery server”, “application program”, “restaurant server” and the “insurance server” are recited at a high level of generality and are recited as performing generic computer functions (i.e. inputting data, communicating, accessing data) routinely used in computer applications.  Generic computer components recited as performing generic computer functions that amount to no more than implementing the abstract idea with a computerized system.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
The generic computer based limitations of “receiving a set of historical information about the food orderer to fulfill the food delivery request”, “receiving a set of historical information about a set of potential delivery agents to fulfill the food delivery request”, “authenticating, by the application program executing on the mobile device, the set of potential delivery agents by providing the person ordering the food a set of information about the set of potential delivery agents that include a safety rating and a delivery rating”, “calculating and determining a prioritized ranking of the set of potential delivery agents capable of fulfilling the food delivery”, “determining and selecting a delivery agent from the set of potential delivery agents by analyzing the prioritized ranking”, “sending the delivery request to the delivery agent”,  “determining and selecting a safe route based on the 
Therefore the additional limitations in the claims do not improve the functioning of the computer itself, or improve any other technology or technical field.  Use of a generic computer does not transform an abstract idea into a patent-eligible invention.  Thus, the claim does not amount to significantly more than the abstract idea itself.  The answer is NO.

The analysis above applies to all statutory categories of invention.  As such, the presentment of Claims 1, 8 and 14 otherwise styled as a machine or manufacture, for example, is subject to the same analysis.  Furthermore, the dependent claims 2-4, 6, 9-13, 15-20 and 24-26 do not resolve the issues raised in the independent claims.  Claims 2-4, 6, 9-13, 15-20 and 24-26 are directed toward additional information details of the independent claim steps.  Accordingly, claims 2-4, 6, 9-13, 15-20 and 24-26 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis above, applied to Claims 1, 8 and 14.

Response to Arguments

7.	Rejections under 35 U.S.C. 101:
07 April 2021, with respect to 35 U.S.C. 101 have been fully considered but they are not persuasive.

As a preliminary matter, the majority of the Applicant’s assertions and arguments in the response dated 07 April 2021, were raised in the Applicant’s response dated 26 October 2020.  As such, the Examiner refers back to the Final Action dated 08 January 2021, Response to Arguments, for reference to address these repeated assertions.
In the current response to arguments below, the Examiner will address only the assertions and arguments newly presented by the Applicant in the Remarks filed 07 April 2021.   

With respect to the rejections at issue for Claims 1-4, 6, 8-20, and 24-26, the Applicant asserts that “the following specific features (individually or in combination) do NOT recite abstract ideas per the 2019 Guidance”, (Remarks Page 13, ¶ 2) and then recites the three claim limitations.

The Examiner notes that Applicant’s Remarks filed 07 April 2021 added a fourth claim limitation to the three previously argued.
  
Further, the Applicant asserts that “These specific features focus on the use of insurance information from an insurance server to calculate and determine a prioritized ranking of delivery agents and to determine a delivery agent based on that prioritized ranking and the insurance information”, (Remarks, now Page 13, ¶ 2).
The Examiner respectfully disagrees and points the rejection under 35 U.S.C. 101 above for additional explanation.  The rejection above is compliant with the updated October 2019 PEG and as such provides the full analysis for the rejection under Subject Matter Eligibility.

Further, the Examiner notes that the steps recited by the Applicant include; (with the newly added limitation presented in bold font for emphasis)

"receiving . . . a set of historical information about a set of potential delivery agents to fulfill the food delivery request . . . ”

"authenticating . . . the set of potential third party delivery agents by providing the person ordering food a set of information about the set of potential third party delivery agents that include a safety rating and a delivery rating"

"calculating and determining . . . a prioritized ranking of the set of potential delivery agents capable of fulfilling the food delivery . . . ”



	The above steps, asserted to be not part of the abstract idea, is not persuasive because these steps are merely a gathering of historical accident and claim information along with data provided by delivery agents and retailers to result in a listing of potential delivery agents to travel a suggested safe route to complete a product delivery.  
		
The Examiner notes that the newly added fourth claim limitation to the three previously argued adds the “authenticating” step as part of the delivery agent selection process.
Applicant’s Specification ¶ [0041] recites,

“In another aspect of the disclosure, the delivery system may include a means for authentication of the potential third party delivery agents delivering the food. For example, the delivery system may provide the food orderer information about the third party delivery agent, such as safety information, safety rating, delivery rating, etc. The delivery system may also provide a means for vouching that the third party delivery agent has a certain level of insurance with the insurance company. The delivery system may also provide insurance to the food orderer should the third party delivery agent do something improper.”

The Examiner notes that this is the only recitation of the authentication process in the Applicant’s Specification and it merely provides exemplary reference to the potential third party delivery agent’s safety rating and delivery rating.  


	Accordingly, these four steps, in combination with the additional limitations of the independent claims, are essentially inextricable from the end result of the entire set of independent limitations.  More specifically, the concluding step of independent claim 1 recites, “communicating and transferring, by the application program executing on the mobile device, the safe route to the delivery agent”.  The two limitations which recite, “determining and selecting”, apply to both the claimed “safe route” and “delivery agent” features of the overall claim language.  As such, the Applicant’s argument in this respect is not persuasive.

	The Applicant further asserts that “specific limitation (individually or in combination) should NOT be considered as one of the enumerated abstract ideas per the 2019 Guidance. This specific limitation focusses on determining a safe route based on the prioritized ranking, historical information, and insurance information”, (Remarks, now Page 14, ¶ 3).

The Examiner notes that Applicant’s Remarks filed 07 April 2021 previously argued this same position.  As such, the Examiner’s response recited below remains the same as presented in the Final Action dated 08 January 2021. 

	The Examiner respectfully disagrees for similar reasons as stated in the above response.  As already noted, the determination of the claimed “safe route” is a clear indication of risk mitigation, a fundamental economic practice and falls under the category of certain methods of organizing human activity.  As such, the Applicant’s argument in this respect is not persuasive.

	The Applicant asserts that “The claims recite additional elements that integrate the exception into a practical application of that exception”, (Remarks, now Page 15, ¶ 2) and that “the claim as a whole integrates the methods of organizing human activity into a practical application”, (Remarks, now Page 15, ¶ 5). 

The Examiner notes that Applicant’s Remarks filed 07 April 2021 previously argued this same position.  As such, the Examiner’s response recited below remains the same as presented in the Final Action dated 08 January 2021. 
 

	Finally, the Applicant concludes and asserts that “the claims address the network/processor-centric problem of executing a delivery system for integrating historical information and insurance information from an insurance server to determine and select a prioritized ranking of delivery agents and performing a sequence of steps that involves interactions between multiple different computing systems as well
as combinations of functions that affect these multiple different computer systems” and that “Applicant's claims address the technological challenge of determining, communicating, and transferring to a delivery agent a safe route based on the prioritized ranking, the set of historical information, and the insurance information from the insurance server of the delivery for the delivery agent”, (Remarks, now Page 16, ¶ 3).
providing a food delivery service and insurance system as recited in SPEC ¶¶ [0005] and [0006]).  Regarding the assertion of the instant claims allegedly integrating the abstract idea into a practical application is not persuasive because there is no technical problem being solved by a technical solution.  
	The concept of offering a “safe route” to a particular delivery agent based upon an abundance of computer based historical data for accidents and claims to an insurance provider is merely using the components of general purpose computers to resolve a business problem related to mitigating risk.  There is no evidence of any improvement to the computer or the components used to carry out the steps of the abstract idea.  Indeed, depending upon the locations of the retailer and the food orderer, a person who is familiar with the given area could provide the claimed ”safe route” options to a delivery agent based upon experience and awareness of the accident history and traffic conditions for a particular time of day.  As such, the claimed steps do not integrate the abstract idea into any form of practical application and the Applicant’s argument in this respect is not persuasive. 
	
With regard to the Step 2B analysis, the Applicant asserts that “the features of 1) receiving historical information about potential delivery agents that includes insurance information from an insurance server; 2) calculating and determining a prioritized ranking of the potential delivery agents; 3) determining and selecting a delivery agent from the set of potential delivery agents by analyzing the prioritized ranking, the food NOT "well-understood, routine, or conventional activity in the field," and specifically utilizing insurance information and an insurance server for these activities”, (Remarks, now Page 17, ¶ 4).

The Examiner notes that Applicant’s Remarks filed 07 April 2021 previously argued this same position.  As such, the Examiner’s response recited below remains the same as presented in the Final Action dated 08 January 2021. 
 
The Examiner respectfully disagrees because the above rejection contains no commentary on the idea of the claims being addressed as allegedly “well-understood, routine and conventional activities” previously known to the industry.  Indeed, the absence of a claim set being “well-understood, routine and conventional activities” is not a basis by itself for the withdrawal of a rejection under 35 U.S.C. 101 for subject matter eligibility.  
The Applicant’s argument in this respect is not persuasive.

With regard to Claims 4, 10, 11 and 18, the Applicant asserts that “Claims 4, 10, 11, and 18 depend from claims 1, 8, and 14 respectively and add "automatically providing, by the application program executing on the mobile device, a reward to one or both of the delivery agent and the person ordering the food" and "wherein the reward 
In response, the Examiner respectfully disagrees because but for the term “automatically”, the details and concepts of claim 2 in Example # 46, pertaining to Livestock Management, bear no resemblance to the features claimed in the instant application.  Further, the examples provided in the 2019 PEG are hypothetical and alone, do not form the basis for withdrawal of eligibility rejections.
As such, the Applicant’s argument in this respect is not persuasive. 

Further, the Applicant asserts that “Claims 4, 10, 11, and 18, in combination with automatically providing a reward to one or both of the delivery agent and the person ordering the food, enable the automatic increasing or decreasing of insurance coverages, premiums, and deductibles, which goes beyond merely automating the abstract idea. Using the information obtained via the judicial exception to automatically provide a reward such that the application program is operable to automatically increasing or decreasing of insurance coverages, premiums, and deductibles to one or both of the delivery agent and the person ordering the food in a particular way is an "other meaningful limitation" that integrates the judicial exception into providing a food 
In response, the Examiner respectfully disagrees because increasing and/or decreasing premiums, insurance coverage, or deductibles remain tied to the abstract idea in the concluding step of independent claim 1, which recites, “communicating and transferring, by the application program executing on the mobile device, the safe route to the delivery agent”.  The two limitations which recite, “determining and selecting”, apply to both the claimed “safe route” and “delivery agent” features of the overall claim language.  
As such, the Applicant’s argument in this respect is not persuasive.  Therefore, the subject claims are directed to non-statutory subject matter and the subject rejections are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R KLOBERG whose telephone number is (571)272-0474.  The examiner can normally be reached on Mon-Fri; 8:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL R KLOBERG/Examiner, Art Unit 3691

/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691